Citation Nr: 0426548	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  00-05 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently assigned a 50 percent evaluation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from May 1942 to August 
1946. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the New York, New York, Regional Office (RO), which confirmed 
a 50 percent evaluation for schizophrenia.  A July 2000 RO 
hearing was conducted.  A transcript of the hearing is on 
file.

In September 2004, a Deputy Vice Chairman of the Board 
granted a motion by appellant's representative to advance 
this appeal on the Board's docket based on appellant's age.

The appellate issue is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.; and VA 
will provide notice if further action is required on 
appellant's part.


REMAND

Appellant's representative, in a September 2004 informal 
hearing presentation submitted in conjunction with a motion 
to advance this appeal on the Board's docket, argued, in 
essence, that the case should be remanded to the RO for 
appropriate VA examination to assess the current severity of 
appellant's psychiatric disability, pointing out that the 
last examination of record was conducted over five years ago.  
It is also essentially asserted that the appellant is now 
worse than in the past.  Initial review of the evidentiary 
record indicates that the VA clinical records associated with 
the claims folder are all dated prior to May 1999, when a VA 
examination by a psychologist was conducted.  

It is noted that a supplemental statement of the case 
considers the evaluation under criteria that were in effect 
prior to the date of the current claim for an increase.  As 
this claim for an increase was filed in 1999, the old 
criteria have no application.  It is noted that the 50 
percent has been assigned in excess of 20 years and is 
protected from reduction.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of any VA and non-VA medical 
care providers who may have provided 
appellant any recent psychiatric 
treatment; and such records, to the 
extent they are not presently associated 
with the claims folder, should be 
obtained from the specified health care 
providers.  The appellant should be 
requested to complete and submit 
appropriate consent forms to release any 
private medical records to the VA.  If 
there has been VA treatment, those 
records should also be obtained.

2.  With respect to the psychiatric 
disability rating issue, the RO should 
arrange for appropriate examination(s) to 
determine the current nature and severity 
of appellant's psychiatric disability 
(including a psychiatric examination).  
The entire claims folder should be 
reviewed by the examiner(s).  The 
examiner(s) should adequately describe 
appellant's service-connected psychiatric 
symptoms; any cognitive impairment 
resulting therefrom; and the degree to 
which the psychiatric symptoms impact 
upon social and industrial adaptability.  
The examiner(s) should elicit information 
as to functional restrictions, and the 
effect the service-connected psychiatric 
symptoms have upon appellant's daily 
activities.  The psychiatric examination 
report should assign him a score on the 
Global Assessment of Functioning Scale 
(GAF Scale).  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected psychiatric symptoms should be 
described in sufficient detail.

3.  The RO should review any additional 
evidence and readjudicate the appellate 
issue.  Additionally, the RO should 
consider the applicability of 38 C.F.R. 
§ 3.321(b) (2003), pertaining to 
extraschedular evaluation.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




